Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Timothy Darwin Eiland, Appellant                       Appeal from the 188th District Court of
                                                        Gregg County, Texas (Tr. Ct. No. 47202-A).
 No. 06-19-00044-CR         v.                          Memorandum Opinion delivered by Justice
                                                        Stevens, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by (1) deleting the assessment
of $1,360.00 for attorney fees, (2) deleting the reference to “15 YEARS TDCJ” under the heading
“Terms of Plea Bargain” and replacing it with the notation “Not Applicable,” and (3) correcting
the statute of offense section to show appellant, Timothy Darwin Eiland, violated Article
62.102(b)(3) of the Texas Code of Criminal Procedure. As modified, the judgment of the trial
court is affirmed.
       We note that the appellant, Timothy Darwin Eiland, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED SEPTEMBER 10, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk